                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF LOUISIANA

  CATRINA BROWN, ET AL.                                         CIVIL ACTION


  VERSUS                                                        NO: 19-10634


  LIBERTY MUTUAL INSURANCE                                      SECTION: "A" (2)
  CO., ET AL.


                                  ORDER AND REASONS

       The following motion is before the Court: Motion to Remand (Rec. Doc. 10) filed

by Plaintiff Catrina Brown. Defendant Liberty Mutual County Insurance Co. (“Liberty”)

opposes the motion. The motion, submitted for consideration on January 22, 2020, is

before the Court on the briefs without oral argument.

       Plaintiffs Catrina Brown and Renata Brown filed suit against Liberty in state court

to recover payments under a UM policy. Plaintiffs were passengers in a vehicle involved

in an automobile accident in New Orleans, Louisiana. Liberty removed the suit to this

Court invoking diversity jurisdiction. It is undisputed that the Court’s original subject

matter jurisdiction was grounded on Renata Brown’s claim and that the Court had

supplemental jurisdiction (not original jurisdiction) over Catrina Brown’s claim. (Rec.

Doc. 1, Notice of Removal ¶ 4).

       Liberty and Renata Brown settled. On January 9, 2020, Renata Brown was

dismissed from this suit as a plaintiff. (Rec. Doc. 14).

       Catrina Brown (“Brown”) urges the Court to decline to exercise jurisdiction over

her claim for damages. Brown asserts that her claim is not valued at more than $50,000

                                         Page 1 of 3
much less the jurisdictional threshold for a federal court. (Rec. Doc. 10-1, Memorandum

at 2).

         Liberty argues inter alia that with trial scheduled for March 16, 2020, the Court

should keep the case.1

         A district court’s decision whether to exercise supplemental jurisdiction after

dismissing the claim over which it had original jurisdiction is purely discretionary.

Carlsbad Tech., Inc. v. HIF Bio, Inc., 556 U.S. 635, 639 (2009) (citing 28 U.S.C. §

1367(a), (c)). The general rule in this circuit is that a court should decline to exercise

jurisdiction over remaining state-law claims when all federal law claims are eliminated

before trial. IntegraNet Phys. Res., Inc. v. Tex. Indep. Prov., LLC, 945 F.3d 232, 241 (5th

Cir. 219) (citing Brookshire Bros. Holding, Inc. v. Dayco Prods., Inc., 554 F.3d 595, 602

(5th Cir. 2009)).

         This Court has not invested a significant amount of its judicial resources in this

litigation. The Court’s case manager conducted a scheduling conference by telephone

and the instant motion to remand is the first contested motion that the Court has been

called upon to address. The docket sheet does not indicate that the assigned magistrate

judge has been called upon to work on this case. Any discovery and expert reports that

the parties might have obtained in accordance with this Court’s scheduling order can be

used in the case once it is remanded to state court.

         Accordingly, and for the foregoing reasons;



1
  At this time the Court has a criminal matter scheduled for that same date that would prime the
civil trial in this matter.

                                          Page 2 of 3
      IT IS ORDERED that the Motion to Remand (Rec. Doc. 10) filed by Plaintiff

Catrina Brown is GRANTED. This matter is REMANDED to the state court from which it

was removed.

      January 29, 2020


                                             _______________________________
                                                     JAY C. ZAINEY
                                            UNITED STATES DISTRICT JUDGE




                                    Page 3 of 3
